HALL, Judge.
The Bratzkes appeal a judgment rendered in favor of John Fowke Construction Corporation for claims arising out of a contract for the construction of a new home. The Bratzkes present three issues for review; however, we find merit only in the issue relating to the erroneous computation of damages.
Both parties seem to agree there is an error with regard to the trial court’s computation of damages. They disagree, however, as to the nature of that error. The Bratzkes contend the trial court made an error in addition in that the total contract price with extras actually adds up to $393,-555.83, instead of $423,553.83 as indicated in the final judgment. On the other hand, Fowke contends the trial court’s error is merely a typographical one. Fowke claims that $423,553.83 is the correct total, but that the wrong figure was entered for the contract price, less the cost of the tennis court.
While we agree that there appears to be an error, we are unable to determine from the record what the nature of the error is. We therefore remand this case with directions that the written judgment be corrected to conform to the findings of the trial court. The judgment is affirmed in all other respects.
Accordingly, the cause is remanded for corrections consistent herewith.
RYDER, A.C.J., and PARKER, J., concur.